Pursuant to the provisions of law (N. Y. Const., art. YI, § 4; Judiciary Law, § 90; CPLR 9401), Roy M. D. Richardson, Esq., a practicing lawyer residing in the County of Kings, is hereby appointed (in place of Robert W. Cauldwell, Esq., resigned) as a member of the respective Committees on Character and Fitness for the Second, Tenth and Eleventh Judicial Districts in the Second Judicial Department, to investigate the character and fitness of applicants in said judicial districts for admission to practice as attorneys and counselors at law in the courts of this State; such appointment to take effieet as of March 14, 1966.
Beldoek, P. J., Ughetta, Christ, Brennan, Hill, Rabin, Hopkins and Benjamin, JJ., concur.